Citation Nr: 1504736	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Whether the decision to deny increased benefits for paid unreimbursed medical expenses for the years 2002 through 2008 was valid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1945 to August 1946.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her VA Form 9, dated in March 2011, the appellant requested a Travel Board Hearing at the local VA office.  A review of the record shows there has been some confusion as to scheduling of the hearing.  The appellant was scheduled for a hearing in the Chicago RO in September 2014, but failed to report to that hearing.  A November 2014 letter to the appellant (not from a specific RO and without a signature of a specific person) notified her that, per her request, she had been placed on a list of persons wanting to appear at the RO for a Travel Board.  She was informed of her hearing options and specifically instructed that unless she responded otherwise, her name will be kept of the list of persons waiting for a Travel Board hearing.  There is no reference to the prior hearing to which she failed to report.  To date, there has been no response from the appellant.  As the November 2014 correspondence told the appellant she would be scheduled for a Travel Board hearing, the Board must remand for such a hearing to be scheduled.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Schedule for a hearing before a Veterans Law Judge sitting at the RO.

2.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

